            Case 2:19-cv-02670-MAK Document 6 Filed 08/05/19 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       ROBERT STEWART
       183 Mallard Road
       Holland, PA 18966                             : NO. 2:19-cv-02670-MAK
                                                     ..
                                                     '

                       Plaintiff,
                                                     •



                                                      .' ~~~~~~~~




                                                     '
                                                      i CIVIL ACTION
                           vs.                       '
                                                     '
                                                     .: JURY TRIAL DEMANDED
       SOLEBURY TOWNSHIP                             ..
                                                     '
                                                     '
       3092 N. Sugan Rd.                             '
       Solebury, PA 18938                            '..
                                                     '
                      Defendant.
                                                     '
                                                     '
                                                     '
                                                     '
                                                     '
                                                     '
                                                                                               I
                                                                                            AUG O5 2019
                                    FIRST AMENDED COMPLAINT                            KATE BARKMAN, Clerk
                                                                                     By           Dep. Clerk
           Plaintiff, by and through undersigned counsel, hereby files the following Complaint against

   Defendant pursuant to Fed.R.Civ.P. 15(a)(l)(B):

                                            INTRODUCTION

    1.     Plaintiff brings the instant action to seek redress for unlawful violations of federal and state

law.

                                                 PARTIES

   2.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in full.

   3.      Plaintiff is an adult individual residing at the above address.

   4.      Defendant Solebury Township is believed to be a municipality created and existing

pursuant to the laws of the Commonwealth of Pennsylvania with a principal place of business at the

above-captioned address.

   5.      At all times relevant herein, Defendant acted or failed to act through its agents, servants

and employees, each of whom was in the scope of their employment at all times relevant herein.
           Case 2:19-cv-02670-MAK Document 6 Filed 08/05/19 Page 2 of 10




    6.     Defendant is an "employer" within the meaning of Title VII because it is engaged in an

industry affecting interstate commerce and because they maintained or maintains fifteen ("15") or

more employees for each working day in each of twenty ("20") or more weeks in the current or

preceding calendar year.

    7.     Defendant is an "employer" within the meaning of the ADEA because it is engaged in an

industry affecting interstate commerce and because it maintains or maintained twenty (20) or more

employees for each working day in each of twenty (20) or more weeks in the current or preceding

calendar year. Even if it did not, public employers are now liable regardless of this requirement

consistent with the Supreme Court's holding in Mount Lemmon Fire District v. Guido.

    8.     Defendant also maintains sufficient employees to satisfy the jurisdictional prerequisites of

the Pennsylvania Human Relations Act (requiring four or more employees).

                                      JURISDICTION and VENUE

    9.     All of the allegations contained in the foregoing paragraphs of this Complaint are

incorporated by reference herein as if the same were set forth at length.

    10.    The Court may properly maintain personal jurisdiction over the Defendant because the

Defendant's contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over the Defendant to comply with traditional notions of fair play and substantial justice,

satisfying the standard set forth by the Supreme Court of the United States in International Shoe Co.

v. Washington, 326 U.S. 310 (1945) and its progeny.

    11.    The United States District Court for the Eastern District of Pennsylvania may exercise

original subject-matter jurisdiction over the instant action pursuant to 28 U.S.C. §§ 1331 and

1343(a)(4) because it arises under the laws of the United States and seeks redress for violations of civil

rights.



                                                      2
              Case 2:19-cv-02670-MAK Document 6 Filed 08/05/19 Page 3 of 10




    12.       The Court may also maintain supplemental jurisdiction over state law claims set forth

herein pursuant to 28 U.S.C. § 1367(a) and Rule 18(a) of the Federal Rules of Civil Procedure because

they are sufficiently related to one or more claims within the Court's original jurisdiction in that they

form part of the same case or controversy.

    13.       Venue is properly laid in the Eastern District of Pennsylvania pursuant to 28 U.S.C. §§

1391(b)(l) and 1391(b)(2) because the Defendant is located in and conducts business in this judicial

district and because a substantial part of the acts and/or omissions giving rise to the claims set forth

herein occurred in this judicial district.

                         PROCEDURAL and ADMINISTRATIVE REMEDIES

    14.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in full.

    15.       Plaintiff has satisfied the procedural and administrative requirements for proceeding was

follows:

          a) On or about February 25, 2019, Plaintiff filed a timely written charge of discrimination by

             facsimile against Defendant (No. 530-2019-02627) with the Equal Employment

             Opportunity Commission and Pennsylvania Human Relations Commission alleging

             discrimination.

          b) The Equal Employment Opportunity Commission mailed a Notice of Right to Sue on the

             foregoing charge on or about March 28, 2019.

          c) The instant action is timely because it is initiated within ninety (90) days of the receipt of

             the aforementioned Notice;

    16.      Plaintiff has exhausted federal administrative remedies as to the allegations of this

Complaint.




                                                       3
            Case 2:19-cv-02670-MAK Document 6 Filed 08/05/19 Page 4 of 10




    17.     Plaintiff will seek leave to amend the instant complaint to incorporate a claim under the

Pennsylvania Human Relations Act ("PHRA") at the end of the one-year statutory waiting period at

any point during this litigation, including, but not limited to before or even at trial consistent with

Fed.R.Civ.P. 15.

                                       FACTUAL BACKGROUND

    18.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in full.

    19.     Plaintiff is an adult male with a date of birth of April 28, 1971.

    20.     Plaintiff is a police officer with over 15 years' experience.

    21.     At all times relevant hereto, Plaintiff was unquestionably qualified to serve as a full-time

police officer.

    22.     For the past three years preceding his charge, Plaintiff was employed by Defendant as a

part-time police officer.

    23.     Beginning in or around December 2015, he had continually expressed interest in any and

all full-time positions should one become available.

    24.     Plaintiff asked Chief Bellizie on numerous occasions what he would have to do in order to

increase his chances at a full-time position.

    25.     The Chief told Plaintiff the best way was to show as much availability as possible and also

to demonstrate that he was being active during his shifts.

    26.     Plaintiff never missed a day wherein he was scheduled and, on many occasions, made

himself available due to call outs of other officers, sometimes with very short notice.

    27.     Effectively, Plaintiff was being "available" and "active."

    28.     Two positions for full time officers were approved for 2019 with the possibility of a third

due to another o~'ficer going out on disability.



                                                       4
            Case 2:19-cv-02670-MAK Document 6 Filed 08/05/19 Page 5 of 10




    29.     Other employees were told that an officer would be hired in January 2019 and another in

June 2019 with the third to be determined later.

    30.     However, two females were hired in January 2019.

    31.     Plaintiff spoke to the Chief again to show his interest in the full-time position, and he said

he was going to ask the sergeants and corporals to evaluate all the part time officers and give

recommendations.

    32.     Two of the five supervisors said they were unable to evaluate Gina Ferzetti, a female officer

who got a full-time position, because the supervisors had not worked a shift with her.

    33.     Ferzetti started part-time in February 2018 and was working only partial shifts until July

2018 where she worked on average only 3-4 shifts a month. In contrast, Plaintiff was working 9-10

shifts per month.

    34.    Even though Chief Bellizie said he did not make his decision on who would be hired in

June, several people including the Chiefs secretary, Nicole Beauregard, said the other female part time

officer, Megan Klosterman would be the one hired in June 2019, and Megan told another officer she

was told this as well.

    35.    Klosterman left Solebury Police earlier in 2018 for a full-time position for another police

department.

    36.    Klosterman failed to make probation for the other department and was let go and returned

to Solebury to work part time.

   37.     When speaking to Beauregard, she not only stated to Plaintiff that Klosterman was going

to be the next to get hired full time, but she also said there was a possibility the department would re-

hire a former part time officer, Steven Markle, who left for another police department for the third full

time position.



                                                      5
             Case 2:19-cv-02670-MAK Document 6 Filed 08/05/19 Page 6 of 10




    38.      Michael Rogers told Plaintiff when he was talking to Chief Bellizie about the full-time

position that the Chief said the Township was looking to hire younger officers for full time who could

give twenty-five to thirty years.

    39.      The Chiefs comment was a clear indication that age was a "but-for" factor in the overall

process and represents a strong inference, if not direct evidence, of age discrimination.

    40.      Plaintiff was passed over for a full-time promotion because of his age in that two younger

and lesser qualified individuals were hired.

    41.      Ferzetti is believed and therefore averred to be approximately 24 years old having

graduated high school in or around 2013.

    42.      Klosterman is believed and therefore averred to be approximately 24 years old having

graduated high school in 2013.

    43.      The failure to hire/promote Plaintiff is an adverse employment action as a matter of law.

                                               COUNT I
                                           ADEA Discrimination

    44.      All of the allegations contained in the foregoing paragraphs of this Complaint are

incorporated by reference herein as if the same were set forth at length.

    45.      By virtue of age, the Plaintiff is in the class of persons protected by the ADEA.

    46.      The foregoing conduct by Defendant constitutes unlawful age discrimination against the

Plaintiff.

    47.      As a result of the Defendant's unlawful age discrimination, the Plaintiff has suffered

damages as set forth herein.




                                                      6
            Case 2:19-cv-02670-MAK Document 6 Filed 08/05/19 Page 7 of 10




                                                COUNT II
                                         Title VII Discrimination

    48.     All of the allegations contained in the foregoing paragraphs of this Complaint are

incorporated by reference herein as if the same were set forth at length.

    49.     The foregoing conduct by Defendant constitutes unlawful reverse gender/sex

discrimination, in violation of Title VII of the Civil Rights Act.

    50.     As a result of Defendant's unlawful discrimination, Plaintiff has suffered damages as set

forth herein.

                                         PRAYER FOR RELIEF

            WHEREFORE, Plaintiff prays that the Court enter judgment in Plaintiffs favor and

    against the Defendant and that it enter an Order as follows:

                a. The Defendant is to be permanently enjoined from engaging in discrimination

                   against Plaintiff on any other basis prohibited under applicable law;

                b. The Defendant is to be prohibited from continuing to maintain its illegal policy,

                   practice, or custom of permitting discrimination and retaliation in the workplace,

                   and is to be ordered to promulgate an effective policy against such harassment and

                   discrimination and to adhere thereto;

                c. The Defendant is to be prohibited from continuing to maintain its unlawful policy,

                   practice, or custom of discriminating against employees and is to be ordered to

                   promulgate an effective policy against such discrimination and to adhere thereto;

                d. The Defendant is to compensate Plaintiff, reimburse Plaintiff, and to make Plaintiff

                   whole for any and all pay and benefits Plaintiff would have received had it not been

                   for the Defendant's illegal actions, including but not limited to back pay, front pay,

                   salary, pay increases, bonuses, medical and other benefits, training, promotions,


                                                     7
Case 2:19-cv-02670-MAK Document 6 Filed 08/05/19 Page 8 of 10




       pension, and seniority. Plaintiff should be accorded those benefits illegally withheld

       from the date Plaintiff first suffered discrimination at the hands of the Defendant or

       its agents until the date of verdict;

  e. Plaintiff is to be awarded actual damages, as well as damages for the pain, suffering,

       and humiliation caused by the Defendant's actions to the extent they are available

       as a matter of law.

  f.   Plaintiff is to be awarded punitive damages as permitted by applicable law, in an

       amount believed by the Court or trier of fact to be appropriate to punish Defendant

       for its willful, deliberate, malicious, and outrageous conduct, and to deter

       Defendant or other employers from engaging in such misconduct in the future;

  g. Plaintiff is to be accorded any and all other equitable and legal relief as the Court

       deems just, proper, and appropriate;

  h. Plaintiff is to be awarded the costs and expenses of this action and reasonable legal

       fees as provided by applicable federal and state law;

  i.   Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

       financial recovery available to Plaintiff in light of the caps on certain damages set

       forth in applicable federal law;

  J.   Plaintiff is to be granted such additional injunctive or other relief as may be

       requested during the pendency of this action in an effort to ensure Defendant does

       not engage - or ceases engaging - in illegal retaliation against Plaintiff or other

       witnesses to this action; and

  k. The Court is to maintain jurisdiction of this action after verdict to ensure

       compliance with its Orders therein.



                                           8
       Case 2:19-cv-02670-MAK Document 6 Filed 08/05/19 Page 9 of 10




          1.   Plaintiff demands trial by jury on all issues so triable pursuant to Fed.R.Civ.P.

               38(b)(l).



                                                                        Respectfully submitted,

                                                                         KOLMAN LAW, P.C.

                                                                        Isl Timothy M. Kolman
                                                                  Timothy M. Kolman, Esquire
                                                                 Kathryn E. Liebhaber, Esquire
                                                                       414 Hulmeville Avenue
                                                                            Penndel, PA 19047
                                                          (T) 215-750-3134 I (F) 215-750-3138

                                                                          Attorneys for Plaintiff
Dated: August 5, 2019




                                               9
    Case 2:19-cv-02670-MAK Document 6 Filed 08/05/19 Page 10 of 10




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ROBERT STEWART
 183 Mallard Road
 Holland, PA 18966                                NO. 2:19-cv-02670-MAK

                  Plaintiff,                      CIVIL ACTION

                     vs.                     !i JURY TRIAL DEMANDED
                                             !
 SOLEBURY TOWNSHIP                           i'
                                             i
 3092 N. Sugan Rd.
 Solebury, PA 18938                          I'
                                             I
                                             i
                                             ''
                 Defendant.
                                             I
                               CERTIFICATE OF SERVICE


      I hereby certify that on August 5, 2019 a true and correct copy of Plaintiffs Amended

Complaint was served via the Court's EM/ECF System:



Andrew B. Adair, Esquire
Deasey, Mahoney & Valentini, LTD.
103 Chesley Drive, Suite 101
Media, PA 19063


                                                     Isl    Timothy M. Kolman
                                                     Timothy M. Kolman, Esquire




                                                 1
